 ADORABEE, INCAdorabee,Inc. and Real Curtain,Inc.andGreaterNew York Joint Board,TextileWorkers Union ofAmerica,AFL-CIO. Case 2-CA-13211October 31, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINS ANDKENNEDYUpona charge and an amended charge filed onJanuary 25,1974, and March21, 1974,respectively,by Greater New York Joint Board,TextileWorkersUnionofAmerica,AFL-CIO,herein called theUnion,and duly served on Adorabee,Inc. and RealCurtain,Inc.,herein called the Respondents, theGeneral Counsel of the National Labor RelationsBoard,by the Regional Director for Region 2, issueda complaint on March26, 1974,againstRespon-dents, alleging that Respondents had engaged in andwere engaging in unfair labor practices affectingcommerce within the meaning of Section 8(a)(5), (3),and (1) and Section 2(6) and (7) of the National La-bor Relations Act, as amended.Copies ofthe charge,amended charge,complaint, and notice of hearingbefore an Administrative Law judge were dulyserved on the parties to this proceeding.With respect to the unfair labor practices the com-plaint alleges, in substance,that on or about October1, 1973, after Respondent Adorabee had purchasedthe stock of Respondent Real Curtain,it began oper-ating the business of Real Curtain, and, since then,theRespondents have refused to recognize or bar-gain with the Union;that since on orabout July 25,1973,Respondents,by refusingto complywith theprovisions of the collective-bargaining agreementwith Respondent Real Curtain,have discriminated inregard to hire and tenure and terms and conditionsof employment of their employees,and that Respon-dents interfered with,restrained,and coerced theiremployees;and that Respondents interfered with, re-strained,and coerced their employees in the exerciseof rights guaranteed in Section7 of the Act. By theacts described above the complaint alleges that Re-spondents have violated Section 8(a)(5), (3).and (1)of the Act. Respondents failed to file an answer tothe complaint.On June16, 1974,counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment and for issuance of Decision and Orderbased on Respondent's failure to file a timely answeras required by the Board'sRules and Regulations,Series 8, as amended.On July 3,1974, the Boardissued an order transferring the proceeding to the505Board and a notice to show cause why the GeneralCounsel's Motion for Summary Judgment should notbe granted. Respondents did not file a response tothe notice to show cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions provides as follows:The respondent shall, within 10 days from theservice of the complaint, file an answer thereto.The respondent shall specifically admit, deny, orexplain each of the facts alleged in the com-plaint, unless the respondent is without knowl-edge, in which case the respondent shall so state,such statement operating as a denial. All allega-tions in the complaint, if no answer is filed, orany allegation in the complaint not specificallydenied or explained in an answer filed, unlessthe respondent shall state in the answer that heiswithout knowledge, shall be deemed to be ad-mitted to be true and shall be so found by theBoard, unless good cause to the contrary isshown.The complaint and notice of hearing served on theRespondents specifically stated that unless an answerwas filed to the complaint within 10 days from theservice thereof "all of the allegations of the com-plaint shall be deemed to be admitted to be true andshall be so found by the Board." Further, accordingto the uncontroverted averments, in the Motion forSummary Judgment, before the time for filing an an-swer had expired, counsel for the General Counselon March 28, 1974, advised the president of bothRespondents that he should retain an attorney andfilean answer to the complaint. Time for filing ananswer to the complaint expired April 8, 1974. OnApril 11, 1974, counsel for the General Counselagain telephoned Respondents' president who wasunavailable and therefore he told the latter's plantforeman to remind the president that he should ap-pear at a pretrial conference on April 15, 1974. OnApril 15, 1974, shortly before the scheduled pretrialconference, counsel for the General Counsel calledRespondents.Meanwhile, the Respondents' presi-dent had left him a telephone message that the for-mer had offered to settle the matter with the Union214 NLRB No. 43 506DECISIONS OF NATIONAL LABOR RELATIONS BOARDand that he would do nothing until he heard from theIII.THE UNFAIR LABOR PRACTICESUnion. On May 8, 1974, the Union's attorney ad-vised the Regional Office that the parties had notreached an agreement. To date, Respondents havefailed to file and answer to the complaint, or to re-quest an extension of time to file an answer, andhave given no reason for the failure to do so. SinceRespondents have not filed an answer within 10 daysfrom the service of the complaint, or at any othertime, and since no good cause for such failure hasbeen shown, in accordance with the rule set forthabove, the allegations of the complaint are deemed tobe admitted to be true and are so found to be true.We shall, accordingly, grant the Motion for Summa-ry Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTSRespondent Real Curtain, a New York corpora-tion with its office and place of business at 152 West25th Street, New York, New York, was engaged, un-tilabout September 1973, in the business of draperycontracting. Respondent Adorabee, a New York cor-poration, has its office and place of business likewiseat 152 West 25th Street, New York, New York,where it is engaged in the business of drapery con-tracting and has continued as thealter egoof Re-spondent Real Curtain since September 1973, havingpreviously on October 1, 1972, purchased the stockof Real Curtain. During calendar year 1973 Respon-dents performed services valued in excess of $50,000for enterprises, among others an enterprise whichproduces goods valued in excess of $50,000, andwhich ships such goods directly from the State inwhich it is located.We find, on the basis of the foregoing, that Re-spondents are, and have been at all times materialherein, employers engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assertjuris-diction herein.II.THE LABORORGANIZATIONS INVOLVEDGreater New York JointBoard,TextileWorkersUnion of America, AFL-CIO,isa labor organiza-tion within the meaning of Section2(5) of the Act.A. The 8(a)(5) ViolationsThe following employees of the Respondents con-stitute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All production and maintenance employees oftheRespondents employed at their West 25thStreet plant, exclusive of office clerical employ-ees, sales employees, administrative employees,executives, and all supervisors as defined in Sec-tion 2(11) of the Act.On or about December 1, 1961, the Regional Di-rector certified the Union as the exclusive collective-bargaining representative of the employees of Re-spondent Real Curtain in the unit described aboveand, at all times since said date, the Union, by virtueof Section 9(a) of the Act, has been, and is now, theexclusive representative of all the employees in saidunit for the purposes of collective bargaining. On orabout July 1, 1971, Respondent Real Curtain execu-ted the latest of a series of collective-bargainingagreements effective from July 1, 1971, to June 30,1974, in which Respondent Real Curtain,inter aha,recognized and agreed to bargain with the Union.Respondent Adorabee purchased the stock of Re-spondent Real Curtain on or about October 1, 1972.On or about September 30, 1973, Respondent RealCurtain ceased operating the plant and since on orabout October 1, 1973, Respondent Adorabee hasengaged in substantially the same business opera-tions and employs substantially the same employeesand supervisors as had Respondent Real Curtain.Since then Respondents have refused to recognize orbargain with the Union as the exclusive bargainingrepresentative of the employees in the appropriateunit in violation of Section 8(a)(5) of the Act.B. The 8(a)(3) ViolationBy refusing, since on or about July 25, 1973, tocomply with the provisions of the current collective-bargaining agreement, in order to undermine theUnion and to destroy its majority status, Respon-dents have engaged in and are engaging in unfairlabor practices in violation of Section 8(a)(3) of theAct.We find, accordingly, that Respondents, by theconduct described in section III above, have since onor about July 25, 1973, and October 1, 1973, engagedin and are engaging in unfair labor practices within ADORABEE, INC.themeaningof Section 8(a)(5), (3), and (1) of theAct.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondents, set forth in sec-tion III, above, occurring in connection with theiroperations described in section I, above,have a close,intimate,and substantial relationship to trade, traf-fic, and commerce among the several States and tendto lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that Respondents have engaged inand are engaging in unfair labor practices within themeaning of Section 8(a)(5), (3), and (1) of the Act, weshall order that it cease and desist therefrom, andtake certain affirmative action designed to effectuatethe policies of the Act.CONCLUSIONS OF LAW1.Adorabee, Inc., and Real Curtain, Inc., are em-ployers engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.Greater New York Joint Board, Textile Work-ersUnion of America, AFL-CIO, is a labor organi-zation within the meaning of Section 2(5) of the Act.3.All production and maintenance employees oftheRespondent engaged at their West 25th Streetplant,exclusive of office clerical employees,sales em-ployees, administrative employees, executives, andall supervisors as defined in Section 2(11) of the Actconstitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9(b)of the Act.4. Sinceon or about October 1, 1973, Respon-dents have refused to recognize the Union as the ex-clusive collective-bargaining representative of theemployees in the unit described in the precedingparagraph and since on or about October 1, 1973,Respondents have refused to bargain collectivelywith the Union as the exclusive collective-bargainingrepresentative of the employees in the aforesaid ap-propriate unit in violation of Section 8(a)(5) of theAct.5.By refusing since on or about July 25, 1973, tocomply with the terms of the collective-bargainingagreement with the Union, in order to undermine theUnion and to destroy its majority status, Respon-dents have violated Section 8(a)(3) of the Act.6.By the acts described in section IIi, above, Re-507spondents have interfered with, restrained, andcoerced,and are interferingwith,restraining, andcoercing,employees in the exercise of rights guaran-teed to them in Section 7 of the Act, and therebyhave engaged in and are engaging in unfair laborpractices within the meaning of Section 8(a)(5), (3),and (1) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that Respondents, Ador-abee, Inc., and Real Curtain, Inc., New York, NewYork,their officers,agents, successors, and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and con-ditions of employment and refusing to comply withthe provisions of the existing collective-bargainingagreement with Greater New York Joint Board, Tex-tileWorkers Union of America, AFL-CIO, in dero-gation of its status as exclusive bargaining represen-tative of the employees in the following appropriateunit:All production and maintenance employees ofthe Respondents employed at their West 25thStreet plant, exclusive of office clerical employ-ees, sales employees, administrative employees,executives, and all supervisors as defined in Sec-tion 2(11) of the Act.(b)Discouraging membership in, or activities onbehalf of,Greater NewYork JointBoard,TextileWorkersUnion of America,AFL-CIO,or any otherlabor organization by refusing to comply with theprovisions of the current collective-bargaining agree-ment,in order to undermine the Union anddestroyitsmajority status among the unit employees, and bydiscriminating in regard to hire or tenure of employ-ment or any terms or conditions of employment ofany of its employees because of their concerted pro-tectedactivity,membership in, and sympathies ofGreater NewYorkJoint Board,TextileWorkers ofAmerica,AFL-CIO.(c) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of rightsguaranteed them in Section7 of the Act.2.Take thefollowing affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the aforesaid labororganization as the exclusive collective-bargainingrepresentative of all employees in the aforesaid ap- 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDpropriate unit with respect to rates of pay, wages,hours, and other terms and conditions of employ-ment, and, if an understanding is reached, embodysuch understanding in a signed agreement and tocomply with the provisions of any existing agree-ment.(b) Post at the West 25th Street plant copies of theattached notice marked "Appendix." ' Copies of saidnotice, on forms provided by the Regional DirectorforRegion2,afterbeingdulysignedbyRespondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places where no-tices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or coveredby any other material.(c)Notify the Regional Director for Region 2, inwriting, within 20 days from the date of this Order,what steps the Respondents have taken to complyherewith.' In the eventthat this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the NationalLaborRelations Board" shall read "Posted Pursuant to aJudgmentof the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board "APPENDIXterms and conditions of employment and refuseto comply with the provisions of the existing col-lective-bargaining agreement with Greater NewYork Joint Board,TextileWorkers Union ofAmerica,AFL-CIO,in derogation of its statusas exclusive bargaining representative of the em-ployees in the bargaining unit described below.WE WILL NOTdiscourage membership in, oractivities on behalf of, the Union or any otherlabor organization by refusing to comply withthe provisions of the current collective-bargain-ing agreement,in order to undermine the Unionand destroy its majority status among the unitemployees,and by discriminating in regard tohire or tenure of employment or any terms orconditions of employment of any of ouremploy-ees because of their concerted protectedactivity,membership in, and sympathies for the Union.WE WILL NOTin any other manner interferewith, restrain,or coerce our employees in theexercise of rights guaranteed them in Section 7of the Act.WE WILL, uponrequest,bargainwith theaforesaid Union as the exclusive collective-bar-gaining representative of all employees in theaforesaid appropriate unit with respect to ratesof pay, wages,hours, and other terms and condi-tions of employment,and, if an understanding isreached, embody such understanding in a signedagreement and to comply with the provisions ofany existing agreement.NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOTrefuse to bargaincollectivelyconcerningrates of pay,wages,hours, and otherAll production and maintenance employees ofthe Respondents employed at their West 25thStreet, plant, exclusive of office clerical em-ployees, sales employees, administrative em-ployees, executives, and all supervisors are de-fined in Section 2(l1) of the Act.ADORABEE,INC. AND REALCURTAIN, INC.